DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-9, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353 A1) in view of Sakakibara et al (US 2007/0178372 A1). Hereinafter referred to as Ogura and Sakakibara.
Regarding claim 1, Ogura discloses a battery pack (“power tool battery pack” ABSTRACT) configured to be detachably attached to a charger by sliding the battery pack (“configured to be attached to and detached from tool main bodies (i.e., mounting targets) by a sliding motion” [0082]) in a predetermined sliding direction (“the front side of the battery pack 10 is defined based on the direction in which the battery pack 10 is slid and thereby mounted” [0083] in which is the FRONT-REAR direction indicated in Figs. 1-53), the battery pack comprising:
a battery cell (33 Fig. 3, “battery cell” [0085]);
a substrate provided with a plurality of terminals (“control unit 41” [0085], 41 Fig. 4); and
a case accommodating the battery cell and the substrate (“outer packaging case (housing or shell) 20” [0084], 20 Fig. 2), 
wherein
the plurality of terminals is disposed in a first direction orthogonal to the sliding direction (the LEFT-RIGHT direction in Fig. 4),
the plurality of terminals includes a first terminal and a second terminal (44 Fig. 4, “discharging terminals (contacts) 44” [0087]), the first and the second terminal being adjacent to each other in the first direction (the pair of 44 is aligned in the LEFT-RIGHT direction in Fig. 4),
the first terminal includes, in the sliding direction, a first end and a second end opposed to the first end (the first end of 441 extends toward the FRONT and the second end of 441 extends toward the REAR in Fig. 4),
the second terminal includes in the sliding direction, a third end and a fourth end opposed to the third end (the third end of 442 extends toward the FRONT and the fourth end of 442 extends toward the REAR in Fig. 4),
the substrate includes a through hole (421 Figs. 8 and 10, “ventilation opening” [0106]), and
the case includes a plurality of terminal openings disposed at positions facing the plurality of terminals (25 and 26 Figs. 1-2, “a plurality of slits (slots, channels or grooves)” [0102]),
the case includes on an exterior portion therof, a recessed groove disposed between the plurality of terminal openings and opened in two directions (the groove as indicated in copy of Fig. 2 below wherein the two directions are FRONT-REAR and UP-DOWN), and
the recessed groove includes a plurality of first vent holes disposed at a bottom surface of the recessed groove (273 Fig. 2, “cell cooling ventilation ports” [0106]), and at positions facing the through hole of the substrate (as is evident from Figs. 5-8, and “air from the cell cooling ventilation ports 273 provided in the outer packaging case 20 passes through a ventilation opening 421 in the circuit board 42” [0106]).

    PNG
    media_image1.png
    745
    700
    media_image1.png
    Greyscale

Ogura does not disclose that when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end.
However, Sakakibara discloses a battery pack configured to be detachably attached to a charger (“battery pack 99” [0069], “connected to charger 100 or power tool 110 (e.g., by sliding battery pack 99 in the direction of arrow A)” [0106]) by sliding it in a sliding direction (arrow “A” Fig. 8) that comprises a substrate (comprising of “a hook 30, a base 40, a top case (top half) 50” [0069]) and a case (comprising of “outer lid 10 … and a bottom case (bottom half”) 80” [0069]) wherein the substrate is provided with a plurality of terminals (comprising of “A positive terminal 41, a ground terminal 45, and a thermistor terminal 42” [0100]) aligned in a first direction (the vertical direction of Fig. 3 that extends along the width of the battery pack) and includes a through hole (the left partition of 52 in copy of Fig. 3 below, “cooling air intake port 52” [0107]), and the plurality of terminals includes a first terminal (41 Fig. 3) with a first end (the side of 41 on the left half of the battery pack in Fig. 3) and a second end (the side of 41 on the right half of the battery pack in Fig. 3), and a second terminal (45 Fig. 3) with a third end (the side of 45 on the left half of the battery pack in Fig. 3) and a fourth end (the side of 45 on the right half of the battery pack in Fig. 3). 

    PNG
    media_image2.png
    530
    808
    media_image2.png
    Greyscale

Sakakibara teaches that when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end (Fig. 3 where the left partition of 52 is disposed within the opposite ends of 41 and 45 where “cooling air intake port 52 may be defined approximately in the center of the top case 50” [0092]), and that this location of the through hole serves to cool a portion of the top row of battery cells that includes one located furthest downstream the battery pack, which does not require as much cooling air volume ([0093] where the left portion of 52 corresponds to the first cooling air passage 91 as indicated by Fig. 8) such that each battery cell of different locations of the battery pack is effectively cooled ([0093]-[0095]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the substrate of the battery pack of Ogura in view of Sakakibara wherein when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end, in order to achieve an optimum location for the through hole of the substrate that results in efficient cooling of all battery cells housed in the battery pack in different locations..
Regarding claim 3, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and further comprising a cell holder accommodated in the case and holding the battery cell (Ogura 21 Fig. 6, “lower side case 21” [0099] where “configured such that it can house the battery part 31 of the abovementioned battery main body 30. Specifically, the lower side case 21 has a depth that can accommodate the battery cells 33” [0099]), and
wherein the cell holder includes an opening disposed at a position facing the through hole of the substrate (Ogura “open upper surface” [0099]).
Regarding claim 7, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, but does not disclose wherein
the substrate further includes a third through hole disposed at a position offset from the plurality of terminals in the sliding direction, and
the case further includes a third vent hole disposed at a position facing the third through hole of the substrate.
However, Sakakibara teaches wherein the substrate further includes a third through hole disposed at a position offset from the plurality of terminals in the sliding direction (55 Fig. 1, “cooling air exhaust port” [0108]), and
the case further includes a third vent hole disposed at a position facing the third through hole of the substrate (14 Fig. 1, “cooling air exhaust port” [0108]).
Sakakibara further teaches an exhaustion of the cooling air that has passed through the cooling passages of the battery pack that efficiently and uniformly cools all battery cells of the battery pack when these features are included ([0108]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a third through hole to the substrate and a third vent hole to the case of the battery pack of modified Ogura in further view of Sakakibara wherein the third through hole is disposed at a position offset from the plurality of terminals in the sliding direction and the third vent hole is disposed at a position facing the third through hole of the substrate, in order to achieve a means for exhausting of cooling air after its passing through to all battery cells of the battery pack.
Regarding claim 8, modified Ogura discloses all of the limitations for the battery pack as set forth in claims 1 above, and wherein
the case includes, in the second direction, a bottom surface (the lowest horizontal surface of case 20 outlined by a dashed line in copy of Ogura Fig. 5 below) and an upper surface opposed to the bottom surface (the surface above the dashed outline and enclosed in the outline of the solid line in copy of Ogura Fig. 5 below),

    PNG
    media_image3.png
    816
    871
    media_image3.png
    Greyscale

the first end and the second end are portions of the first terminal which are disposed on an upper surface side (Ogura  “positive terminal slit 251 is provided in the upper side case 23 such that the plate shaped male external terminal can be plugged into the positive connection terminal 441” [0102]), and
the third end and the fourth end are portions of the second terminal which are disposed on the upper surface side (Ogura “negative terminal slit 252 is provided in the upper side case 23 such that the plate shaped male external terminal can be plugged into the negative connection terminal 442” [0102]).
Regarding claim 9, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein
in a state where the battery pack is attached to the charger, the first end and the second end are disposed closer to the charger than the substrate (Ogura “the plate shaped male external terminal can be plugged into the positive connection terminal 441” [0102] where the “plugged into” arrangement implies direct contact with positive connection terminal 441), and the third end and the fourth end are disposed closer to the charger than the substrate (Ogura “the plate shaped male external terminal can be plugged into the negative connection terminal 442” [0102] where the “plugged into” arrangement implies direct contact with negative connection terminal 442).
Regarding claim 15, Ogura discloses a battery pack (“power tool battery pack” ABSTRACT) configured to be detachably attached to a charger by sliding the battery pack (“configured to be attached to and detached from tool main bodies (i.e., mounting targets) by a sliding motion” [0082]) in a predetermined sliding direction (“the front side of the battery pack 10 is defined based on the direction in which the battery pack 10 is slid and thereby mounted” [0083] in which is the FRONT-REAR direction indicated in Figs. 1-53), the battery pack comprising:
a battery cell (33 Fig. 3, “battery cell” [0085]);
a substrate provided with a plurality of terminals (“control unit 41” [0085], 41 Fig. 4); and
a case accommodating the battery cell and the substrate (“outer packaging case (housing or shell) 20” [0084], 20 Fig. 2),
wherein
the plurality of terminals is disposed in a first direction orthogonal to the sliding direction (the LEFT-RIGHT direction in Fig. 4),
the plurality of terminals includes a first terminal and a second terminal (44 Fig. 4, “discharging terminals (contacts) 44” [0087]), the first and the second terminal being adjacent to each other in the first direction (the pair of 44 is aligned in the LEFT-RIGHT direction in Fig. 4),
the case includes a plurality of terminal openings disposed at positions facing the plurality of terminals (25 and 26 Figs. 1-2, “a plurality of slits (slots, channels or grooves)” [0102]),
the first terminal includes, in the sliding direction, a first end and a second end opposed to the first end (the first end of 441 extends toward the FRONT and the second end of 441 extends toward the REAR in Fig. 4),
the second terminal includes, in the sliding direction, a third end and a fourth end opposed to the third end (the third end of 442 extends toward the FRONT and the fourth end of 442 extends toward the REAR in Fig. 4),
in a case where the battery pack is to be attached to the charger, the battery pack is slid with respect to the charger from the first end and the third end to the second end and the fourth end (“mounting targets) by a sliding motion. … the battery pack 10 is detached from the tool main body and mounted to a specialized charger (i.e., a mounting target) for charging” [0082] where the “front-rear direction, which is the direction in which sliding, and thereby mounting, is possible” [0101], which Fig. 10 shows is the direction that the opposite ends of the two terminals are aligned in),
the substrate includes a through hole (421 Figs. 8 and 10, “ventilation opening” [0106]),
the case includes a vent hole disposed at a position facing the through hole of the substrate (273 Fig. 2, “cell cooling ventilation ports” [0106]),
when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole overlaps the vent hole (as is evident from Figs. 5-8, and “air from the cell cooling ventilation ports 273 provided in the outer packaging case 20 passes through a ventilation opening 421 in the circuit board 42” [0106]), and
when an electric machine or the charger is connected to the battery pack, protruding terminals of the electric machine or the charger pass through the plurality of terminal openings of the case (“the charging and discharging terminal slits 25, which are configured for connecting the abovementioned plate shaped male external terminals to the charging and discharging terminals 44” [0102]), and the protruding terminals of the electric machine or the charger do not pass through the vent hole (“cell cooling ventilation ports 273, which are designed to permit cooling air to reach the battery cells 33” [0106], which does not disclose the aforementioned male external terminals).
Ogura does not disclose that when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end.
However, Sakakibara discloses a battery pack configured to be detachably attached to a charger (“battery pack 99” [0069], “connected to charger 100 or power tool 110 (e.g., by sliding battery pack 99 in the direction of arrow A)” [0106]) by sliding it in a sliding direction (arrow “A” Fig. 8) that comprises a substrate (comprising of “a hook 30, a base 40, a top case (top half) 50” [0069]) and a case (comprising of “outer lid 10 … and a bottom case (bottom half”) 80” [0069]) wherein the substrate is provided with a plurality of terminals (comprising of “A positive terminal 41, a ground terminal 45, and a thermistor terminal 42” [0100]) aligned in a first direction (the vertical direction of Fig. 3 that extends along the width of the battery pack) and includes a through hole (the left partition of 52 in copy of Fig. 3 below, “cooling air intake port 52” [0107]), and the plurality of terminals includes a first terminal (41 Fig. 3) with a first end (the side of 41 on the left half of the battery pack in copy of Fig. 3 above in claim 1) and a second end (the side of 41 on the right half of the battery pack in copy of Fig. 3 above in claim 1), and a second terminal (45 Fig. 3) with a third end (the side of 45 on the left half of the battery pack in copy of Fig. 3 above in claim 1) and a fourth end (the side of 45 on the right half of the battery pack in copy of Fig. 3 above in claim 1). Sakakibara teaches that when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end (Fig. 3 where the left partition of 52 is disposed within the opposite ends of 41 and 45 where “cooling air intake port 52 may be defined approximately in the center of the top case 50” [0092]), and that this location of the through hole serves to cool a portion of the top row of battery cells that includes one located furthest downstream the battery pack, which does not require as much cooling air volume ([0093] where the left portion of 52 corresponds to the first cooling air passage 91 as indicated by Fig. 8) such that each battery cell of different locations of the battery pack is effectively cooled ([0093]-[0095]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the substrate of the battery pack of Ogura in view of Sakakibara wherein when seen in a second direction orthogonal to the sliding direction and the first direction, at least a part of the through hole is disposed between a line connecting the first end to the third end and a line connecting the second end to the fourth end, in order to achieve an optimum location for the through hole of the substrate that results in efficient cooling of all battery cells housed in the battery pack in different locations.
Regarding claim 16, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein
the vent hole includes a plurality of holes disposed between a region of the case facing the first terminal and a region of the case facing the second terminal (Sakakibara copy of Fig. 3 above where 52 is comprised of a partition that at least partially between terminals 41 and 45).
Regarding claim 17, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and further comprising a cell holder accommodated in the case and holding the battery cell (Ogura 21 Fig. 6, “lower side case 21” [0099] where “configured such that it can house the battery part 31 of the abovementioned battery main body 30. Specifically, the lower side case 21 has a depth that can accommodate the battery cells 33” [0099]), and
wherein the cell holder includes an opening disposed at a position facing the through hole of the substrate (Ogura “open upper surface” [0099]).
Regarding claim 18, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein
the case includes a recessed groove disposed between the plurality of terminals and opened in two directions (the groove as indicated in copy of Ogura Fig. 2 above wherein the two directions of opening are FRONT-REAR and UP-DOWN), and
the vent hole is disposed in a bottom surface of the recessed groove (273 in copy of Ogura Fig. 2 above is in a lower surface formed by the groove).
Regarding claim 21, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, but does not disclose wherein
the substrate further includes a third through hole disposed at a position offset from the plurality of terminals in the sliding direction, and
the case further includes a third vent hole disposed at a position facing the third through hole of the substrate.
However, Sakakibara teaches wherein the substrate further includes a third through hole disposed at a position offset from the plurality of terminals in the sliding direction (55 Fig. 1, “cooling air exhaust port” [0108]), and
the case further includes a third vent hole disposed at a position facing the third through hole of the substrate (14 Fig. 1, “cooling air exhaust port” [0108]).
Sakakibara further teaches an exhaustion of the cooling air that has passed through the cooling passages of the battery pack that efficiently and uniformly cools all battery cells of the battery pack when these features are included ([0108]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a third through hole to the substrate and a third vent hole to the case of the battery pack of modified Ogura in further view of Sakakibara wherein the third through hole is disposed at a position offset from the plurality of terminals in the sliding direction and the third vent hole is disposed at a position facing the third through hole of the substrate, in order to achieve a means for exhausting of cooling air after its passing through to all battery cells of the battery pack.
Regarding claim 22, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein
the case includes, in the second direction, a bottom surface (the lowest horizontal surface of case 20 outlined by a dashed line in copy of Ogura Fig. 5 above in claim 8) and an upper surface opposed to the bottom surface (the surface above the dashed outline and enclosed in the outline of the solid line in copy of Ogura Fig. 5 above in claim 8),
the first end and the second end are portions of the first terminal which are disposed on an upper surface side (Ogura  “positive terminal slit 251 is provided in the upper side case 23 such that the plate shaped male external terminal can be plugged into the positive connection terminal 441” [0102]), and
the third end and the fourth end are portions of the second terminal which are disposed on the upper surface side (Ogura “negative terminal slit 252 is provided in the upper side case 23 such that the plate shaped male external terminal can be plugged into the negative connection terminal 442” [0102]).
Regarding claim 23, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 15 above, and wherein
in a state where the battery pack is attached to the charger, the first end and the second end are disposed closer to the charger than the substrate (Ogura “the plate shaped male external terminal can be plugged into the positive connection terminal 441” [0102] where the “plugged into” arrangement implies direct contact with positive connection terminal 441), and the third end and the fourth end are disposed closer to the charger than the substrate (Ogura “the plate shaped male external terminal can be plugged into the negative connection terminal 442” [0102] where the “plugged into” arrangement implies direct contact with negative connection terminal 442).

Claims 10-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353 A1) in view of Tsai et al (US 2008/0292910 A1). Hereinafter referred to as Tsai.
Regarding claim 10, Ogura discloses a battery pack (“power tool battery pack” ABSTRACT) configured to be detachably attached to a charger by sliding the battery pack (“configured to be attached to and detached from tool main bodies (i.e., mounting targets) by a sliding motion” [0082]) in a predetermined sliding direction (“the front side of the battery pack 10 is defined based on the direction in which the battery pack 10 is slid and thereby mounted” [0083] in which is the FRONT-REAR direction indicated in Figs. 1-53), the battery pack comprising:
a battery cell (33 Fig. 3, “battery cell” [0085]);
a substrate provided with a plurality of terminals (“control unit 41” [0085], 41 Fig. 4); and
a case accommodating the battery cell and the substrate (“outer packaging case (housing or shell) 20” [0084], 20 Fig. 2), 
wherein
the plurality of terminals is disposed in a first direction orthogonal to the sliding direction (the LEFT-RIGHT direction in Fig. 4),
the case includes a plurality of terminal openings disposed at positions facing the plurality of terminals (25 and 26 Figs. 1-2, “a plurality of slits (slots, channels or grooves)” [0102]), and
the case includes a plurality of recessed grooves, on an exterior portion thereof, each one of the recessed grooves being disposed between a pair of the plurality of terminal openings and opened in two directions (the groove as indicated in copy of Ogura Fig. 2 above for claim 1 wherein the grooves outlined in the figure are between openings 25, and are opening in the two directions FRONT-REAR and UP-DOWN).
Ogura does not disclose wherein the substrate includes a plurality of through holes each disposed between a pair of the plurality of terminals, and
each one of the plurality of recessed grooves has a plurality of vent holes each disposed at a position facing one of the plurality of through holes of the substrate, the plurality of vent holes each being disposed in a bottom surface of each respective recessed groove.
However, Tsai discloses a battery pack configured to be detachably attached to a charger (“battery module 100 is charged by a battery charger 90” [0023]) by sliding it in a sliding direction (the direction along the length of the charger 90 and battery module 100 in Fig. 2) that comprises a substrate (comprising of 22 and 40 Fig. 1, “conducting terminal device” [0018] and “shutter 40 includes a movable member 41 and two spring members 42” [0020]) and a case (comprising of 10 and 30 Fig. 1, “top cover” [0016] and “bottom cover” [0016]), wherein the substrate is provided with a plurality of terminals (“conducting terminal device 22” [0018]). Tsai teaches wherein the substrate includes a plurality of through holes each disposed between a pair of the plurality of terminals (the column of 413 in copy of Fig. 1 below, which are each between a pair of terminals of conducting terminal device 22), and
each one of the plurality of recessed grooves has a plurality of vent holes each disposed at a position facing one of the plurality of through holes of the substrate (“through holes 413 of the movable member 41 are kept in alignment with the through holes 33 of the bottom cover 30 respectively” [0023]), the plurality of vent holes each being disposed in a bottom surface of each respective recessed groove (copy of Fig. 1 where the vent holes are located in a bottom surface of a recessed groove of the case 30).

    PNG
    media_image4.png
    629
    701
    media_image4.png
    Greyscale

Tsai further teaches a lowering of temperature of the battery pack by a transport of thermal energy from the battery pack to the outside, and a pass through of external cooling air into the battery pack through the through holes of the cover to further lower the temperature of the battery pack, and preventing potential damage during charging ([0024]) when these features are included.
Therefore, it would have been obvious for a person of ordinary skill in the art to add a plurality of through holes each disposed between a pair of the plurality of terminals to the substrate and a plurality of vent holes each disposed at a position facing one of the plurality of through holes of the substrate that are each disposed in a bottom surface of each respective recessed groove to the battery pack of Ogura in view of Tsai, in order to achieve a lowering of temperature of the battery pack by a transport of thermal energy from the battery pack to the outside, and a pass through of external cooling air into the battery pack through the through holes of the cover to further lower the temperature of the battery pack, and preventing potential damage during charging.
Regarding claim 11, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 10 above, and further comprising a cell holder accommodated in the case and holding the battery cell (Ogura 21 Fig. 6, “lower side case 21” [0099] where “configured such that it can house the battery part 31 of the abovementioned battery main body 30. Specifically, the lower side case 21 has a depth that can accommodate the battery cells 33” [0099]),
wherein the cell holder includes an opening disposed at a position facing a through hole of the plurality of through holes of the substrate (Ogura “open upper surface” [0099]).
Regarding claim 12, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, and further comprising at least one lead plate (Ogura “344 (34)” Fig. 8, “lead plate” [0085]) connecting the battery cell to the substrate (Ogura via “35” Fig. 8, or “connection locations” [0086] where “upper ends of the lead plates 34 serve as connection locations” [0086]).
Modified Ogura does not disclose wherein the substrate further includes an additional through hole disposed between the plurality of terminals and the at least one lead plate, and
the case further includes an additional vent hole disposed at a position facing the second through hole of the substrate.
However, Tsai teaches wherein the substrate further includes an additional through hole disposed between the plurality of terminals and a longitudinal end of each battery cell where at least one lead plate is known in the art to be disposed in a battery pack (any other one of 413 in copy of Tsai Fig. 1 above), and
the case further includes an additional vent hole disposed at a position facing the second through hole of the substrate (“through holes 413 of the movable member 41 are kept in alignment with the through holes 33 of the bottom cover 30 respectively” [0023]).
Tsai further teaches a lowering of temperature of the battery pack by a transport of thermal energy from the battery pack to the outside, and a pass through of external cooling air into the battery pack through the through holes of the cover to further lower the temperature of the battery pack, and preventing potential damage during charging ([0024]) when these features are included.
Therefore, it would have been obvious for a person of ordinary skill in the art to add an additional through hole to the substrate and an additional vent hole to the case of the battery pack of modified Ogura in view of Tsai, in order to achieve a lowering of temperature of the battery pack by a transport of thermal energy from the battery pack to the outside, and a pass through of external cooling air into the battery pack through the through holes of the cover to further lower the temperature of the battery pack, and preventing potential damage during charging.
Regarding claim 13, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 12 above, and wherein the substrate further includes a notch provided between adjacent lead plates (Ogura “351”, “352”, “353”, and “354” Fig. 4, [0086] “first connection location”, “second connection location”, “third connection location”, and “fourth connection location”).
Regarding claim 25, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 10 above, and wherein the plurality of vent holes are aligned along the predetermined sliding direction (Tsai Fig. 1 where plurality of 33 are aligned along the length of the case and in the direction of its mounting).

Claims 5-6, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353 A1) in view of Sakakibara (US 2007/0178372 A1) as applied to claims 1 and 15 above, and further in view of Tsai (US 2008/0292910 A1).
Regarding claims 5 and 19, modified Ogura discloses all of the limitations for the battery pack as set forth in claims 1 and 15 above, and further comprising at least one lead plate (Ogura “344 (34)” Fig. 8, “lead plate” [0085]) connecting the battery cell to the substrate (Ogura via “35” Fig. 8, or “connection locations” [0086] where “upper ends of the lead plates 34 serve as connection locations” [0086]).
Modified Ogura does not disclose wherein the substrate further includes a second through hole disposed between the plurality of terminals and the at least one lead plate, and
the case further includes a second vent hole disposed at a position facing the second through hole of the substrate.
However, Sakakibara teaches wherein the substrate further includes a second through hole disposed between the plurality of terminals and the at least one lead plate (the right partition of 52 in the copy of Sakakibara Fig. 3 above, which is between lead plate 73b as indicated in Fig. 1 and the row of terminals from the perspective of Sakakibara Fig. 3). Sakakibara teaches that the second through hole corresponds to a second cooling air passage that is exposed to difficult-to-cool battery cells such that the temperatures of the battery cells on the upstream and the downstream side of the battery pack are substantially uniform even if the cooling air that contacts the downstream battery cells become warmer ([0086]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the substrate of the battery pack of modified Ogura further in view of Sakakibara wherein the substrate further includes a second through hole disposed between the plurality of terminals and the at least one lead plate, in order to expose cooling air to difficult-to-cool battery cells such that the temperatures of the battery cells on the upstream and the downstream side of the battery pack are substantially uniform even if the cooling air that contacts the downstream battery cells become warmer.
Moreover, Tsai discloses a battery pack configured to be detachably attached to a charger (“battery module 100 is charged by a battery charger 90” [0023]) by sliding it in a sliding direction (the direction along the length of the charger 90 and battery module 100 in Fig. 2) that comprises a substrate (comprising of 22 and 40 Fig. 1, “conducting terminal device” [0018] and “shutter 40 includes a movable member 41 and two spring members 42” [0020]) and a case (comprising of 10 and 30 Fig. 1, “top cover” [0016] and “bottom cover” [0016]), wherein the substrate is provided with a plurality of terminals (“conducting terminal device 22” [0018]) and includes a through hole (one of the “plurality of through holes 413” [0020] closest to the conducting terminal device 22 in Fig. 1) and a second through hole (any other one of the plurality of through holes 413 that is not the ones closest to terminal device 22 Fig. 1). Tsai teaches wherein the case further includes a second vent hole disposed at a position facing the second through hole of the substrate (“movable member 41 are kept in alignment with the through holes 33 of the bottom cover 30 respectively” [0023] and Fig. 7). Tsai further teaches a lowering of temperature of the battery pack by a transport of thermal energy from the battery pack to the outside, and a pass through of external cooling air into the battery pack through the through holes of the cover to further lower the temperature of the battery pack, and preventing potential damage during charging ([0024]) when this feature is included.
Therefore it would have been obvious for a person of ordinary skill in the art to modify the case of the battery pack of modified Ogura in view of Tsai wherein the case further includes a second vent hole disposed at a position facing the second through hole of the substrate, in order to achieve a lowering of temperature of the battery pack by a transport of thermal energy from the battery pack to the outside, and a pass through of external cooling air into the battery pack through the through holes of the cover to further lower the temperature of the battery pack, and preventing potential damage during charging.
Regarding claims 6 and 20, modified Ogura discloses all of the limitations for the battery pack as set forth in claims 5 and 19 above, and wherein the substrate further includes a notch provided between adjacent lead plates (Ogura “351”, “352”, “353”, and “354” Fig. 4, [0086] “first connection location”, “second connection location”, “third connection location”, and “fourth connection location”).
Regarding claim 24, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 1 above, but does not disclose wherein the plurality of vent holes are aligned along the predetermined sliding direction.
However, Tsai teaches wherein the plurality of vent holes are aligned along the predetermined sliding direction (“along the sliding slots 35 between a first position and a second position” [0020]), and that the position of the plurality of vent holes through this alignment corresponds to a respective stop block of the battery charger where the vent holes allow an exit of thermal energy from the battery pack and an entrance for cooling air during charging to lower the battery pack temperature to prevent potential damage ([0023]-[0024]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the vent holes of modified Ogura in view of Tsai wherein the plurality of vent holes are aligned along the predetermined sliding direction, in order to achieve an alignment of the vent holes to correspond to a respective stop block of a battery charger where the vent holes allow an exit of thermal energy from the battery pack and an entrance for cooling air during charging to lower the battery pack temperature to prevent potential damage.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353 A1) in view of Tsai et al (US 2008/0292910 A1) as applied to claim 10 above, and further in view of Sakakibara (US 2007/0178372 A1).
Regarding claim 14, modified Ogura discloses all of the limitations for the battery pack as set forth in claim 10 above, but does not disclose wherein
the substrate further includes an additional through hole disposed at a position offset from the plurality of terminals in the sliding direction, and
the case further includes an additional vent hole disposed at a position facing the third through hole of the substrate.
However, Sakakibara discloses a battery pack configured to be detachably attached to a charger (“battery pack 99” [0069], “connected to charger 100 or power tool 110 (e.g., by sliding battery pack 99 in the direction of arrow A)” [0106]) by sliding it in a sliding direction (arrow “A” Fig. 8) that comprises a substrate (comprising of “a hook 30, a base 40, a top case (top half) 50” [0069]) and a case (comprising of “outer lid 10 … and a bottom case (bottom half”) 80” [0069]). Sakakibara teaches wherein the substrate further includes a third through hole disposed at a position offset from the plurality of terminals in the sliding direction (55 Fig. 1, “cooling air exhaust port” [0108]), and
the case further includes a third vent hole disposed at a position facing the third through hole of the substrate (14 Fig. 1, “cooling air exhaust port” [0108]).
Sakakibara further teaches an exhaustion of the cooling air that has passed through the cooling passages of the battery pack that efficiently and uniformly cools all battery cells of the battery pack when these features are included ([0108]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add an additional through hole to the substrate and an additional vent hole to the case of the battery pack of modified Ogura in view of Sakakibara wherein the additional through hole is disposed at a position offset from the plurality of terminals in the sliding direction and the additional vent hole is disposed at a position facing the third through hole of the substrate, in order to achieve a means for exhausting of cooling air after its passing through to all battery cells of the battery pack.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721